Beekman, P. J.
The respondent brought this action to recover the amount of a coupon which had been attached to a bond issued by the appellant, which is a corporation. The proof, as far as it went, tended to show that he had come into possession; of the instrument ¡before maturity, and he ¡was entitled to the presumption which obtains under such circumstances that he had acquired title thereto in good faith and for .value — a presumption, however, which may be overcome by evidence tending to show the contrary. The trial justice, however, refused to allow the appellant to show that the respondent had received the coupon in bad faith, with knowledge of the fact that it had been stolen, and without having parted with any value therefor. In ruling upon .the question, the justice stated as follows: “The question is not allowed, upon the-ground that there is no evidence before the court that the instrument which is offered here is anything but • a negotiable paper, and under the .decisions of the highest courts, in both state and the "United States, the coupons are negotiable and payable to the person having possession thereof.”
It Es true that such an instrument is correctly classified as negotiable (Evertson v. National Bank of Newport, 66 N. Y. 14), but the special immunities which are enjoyed by the holders of such paper extend only to those who have acquired it before maturity, in good faith and for a valuable consideration. The appellant was, therefore, entitled to show that the respondent was not such 'a holder, and to adduce evidence tending to impeach his title jto the coupon in question. As the ruling excepted to was clearly erroneous, the judgment must be reversed. i
The objection taken by the appellant to. the admission in evidence of the coupon was not broad enough to raise the question of the sufficiency of its proof. In order ,to take advantage (of this omission, the objection should have been specifically made on that ground.
Judgment' reversed, and a new trial ordered, with costs to the appellant to abide the event.
G-ildebsleeve and Gtiegebich, JJ., concur.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.'